On behalf of the delegation
of Uganda, I should like to congratulate His Excellency Mr.
Theo-Ben Gurirab and all the Vice-Presidents on their
election to guide the deliberations of the General Assembly
at its last session of this century. I also thank the President
of the General Assembly at its fifty-third session for the
effective manner in which he discharged his responsibilities.
Allow me also to pay a well-deserved tribute to the Secretary-
General, Mr. Kofi Annan, for his tireless efforts on behalf
of the United Nations, especially in the area of the
maintenance of international peace and security.
Uganda is pleased to welcome to membership of the
United Nation the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga.
At the end of this turbulent century and on the eve of
what my delegation hopes will be a more peaceful and
prosperous new century, the United Nations stands out as
the best hope for the future of humankind, international
cooperation and solidarity. Uganda believes that a strong
and effective United Nations is the best guarantor of
world peace and the most effective instrument to prevent
another world war. My Government is therefore
determined to play a constructive role in ensuring that the
United Nations of the twenty-first century will be
increasingly dedicated to the noble principles and
purposes enshrined in the Charter. Those principles and
purposes, which have stood the test of time, must
continue to serve the peoples of the world and guide this
world Organization.
At the dawn of the twenty-first century, the
economic situation in Africa and the living conditions of
the vast majority of Africans are a cause of concern for
my delegation. By virtually any standard, the African
continent remains marginalized. The statistics for the
continent are dismal. With slightly over 10 per cent of the
world's population, sub-Saharan Africa accounts for a
meagre 1.5 per cent of world trade. The region receives
less than 0.6 per cent of total foreign direct investment.
Coupled with this is the fact that Africa's export earnings
have been on the decline due to a significant decrease in
the demand for primary commodities; Africa's terms of
trade have not improved; a crushing debt burden and a
serious lack of capacity to generate domestic savings have
worsened the economic situation. These negative trends
have increased the dependence of most sub-Saharan
African countries on official development assistance, but
official development assistance itself has also been on the
decline, falling from 0.33 per cent of the combined gross
national product of donors members of the Organization
for Economic Cooperation and Development in 1992 to
0.22 per cent in 1998. This is a far cry from the 0.7 per
cent target agreed upon by the international community in
the early 1970s.
The current state of economic globalization indicates
that Africa remains the least integrated continent and the
most marginalized economically. Africa has effectively
been locked out of the benefits accruing from
globalization. The challenge before the international
community is to adopt and implement, as a matter of
urgency, concrete measures to mitigate the negative
consequences of globalization on African economies. The
United Nations must take the lead in efforts to restructure
the international monetary system to make it more
responsive to the plight of African and other developing
countries. Uganda believes that fundamental restructuring
of the present international economic system is essential
to transform the world from a mere constellation of
wealthy cities surrounded by a galaxy of abject poverty
into a truly global village.
33


The pivotal role played by transnational corporations
in this inequitable economic system demands that the
United Nations play a more active role in our collective
efforts to regulate the activities of these powerful non-state
actors. My delegation would like to propose the revival of
the United Nations Centre on Transnational Corporations
and the United Nations Commission on Transnational
Corporations for that purpose. The increasing control and
dominance exercised by global corporations over the world
economy has serious consequences for many of us. It is
time Governments, and not multinational corporations, set
the international agenda for economic cooperation and
development.
I would like to underscore Uganda's commitment to
uphold the tenets of human rights and fundamental
freedoms. We believe in the Universal Declaration of
Human Rights and all other international human rights
instruments. At the national level, Uganda has incorporated
the universal principles of human rights into the basic law
of the country, and we are committed to the principles of
good governance, transparency and accountability.
The world is aware of the great debate taking place in
Uganda about the process of our democratization. In
accordance with our Constitution, the people of Uganda
will exercise a free choice to determine their system of
governance in a referendum next year. I take this
opportunity to invite observers and others who may wish to
witness the referendum to do so when the time comes.
With regard to internal conflicts, Uganda has granted
a blanket amnesty to all who lay down their arms and
become part of civil society. An amnesty Bill is before our
Parliament, and in a very short time will be passed into
law.
I would be remiss if I did not emphasize Uganda's
commitment to the observance, in the region, of human
rights and fundamental freedoms. In 1994 the world was
witness to genocide in Rwanda in which an estimated 1
million people were massacred. A similar act was about to
be perpetrated in the Democratic Republic of the Congo in
the course of 1997 and 1998. Apart from our legitimate
concerns about our national security and territorial integrity,
Uganda finds it unacceptable that gross violations of the
right to life should again be carried out in its
neighbourhood or anywhere else in the world.
It is vital for all of us to recognize the sanctity of the
right to life. We are glad to note that the evolution of
international law on human rights no longer condones
genocide under the guise of non-interference in a
country's internal affairs. The principle of non-interference
in the internal affairs of States has been so fundamentally
eroded that the international community should now
openly adopt a definitive convention which will permit
instant intervention in cases of massive threats to the right
to life.
In July 1998 the United Nations Conference of
Plenipotentiaries overwhelmingly adopted the Statute for
the establishment of an International Criminal Court.
Uganda has consistently identified itself with the entire
process which culminated in the adoption of the Court's
Statute. It was to many a triumphant moment for those
hitherto yearning for a world in which individual persons,
regardless of their socio-economic or political attributes,
would be held personally accountable for acts or
omissions resulting in genocide, war crimes and crimes
against humanity. At present work is under way in the
Preparatory Commission for the Court to define
aggression as a core crime. Once the Statute comes into
force, it holds humanity's best hope for a new world legal
order under which nobody, however high or low, can
engage in horrendous crimes with impunity.
We urge the international community to support our
efforts in the Great Lakes region focused on stopping,
averting and reversing progression towards further chaos
and restoring peace. Such support must include real
improvement of the socioeconomic wellbeing of our
peoples through debt cancellations, promotion of
democratic governance, adherence to sustainable human
rights standards and, above all, strengthening our regional
conflict- resolution mechanisms, peacemaking and peace-
building initiatives.
Throughout this year world attention has been
repeatedly drawn to the fact that citizens of the world are
about to enter a new millennium. I would like to share
with the Assembly Uganda's expectations for the new
century and millennium with regard to the role of the
United Nations.
We in Uganda recognize that the United Nations
played a pivotal role in the decolonization of Africa and
other parts of the world. The United Nations played an
equally vital role in the eradication of institutionalized
racial discrimination in southern Africa. For all these
efforts we are grateful.
The question arises as to what should be the vision
and goals of the United Nations through the next century.
34


It is the view and expectation of the people of Uganda that
the focus of the United Nations should be the elimination
of poverty in Africa and the rest of the underdeveloped
world. The factors underlying underdevelopment have been
mentioned several times. However, implementation of
solutions has fallen short of expectations.
We urge the United Nations to adopt concrete
measures to deal with problems of the external debt burden,
illiteracy, disease and famine. We expect the United
Nations, through the World Trade Organization, to create a
more favourable international trading regime which can
promote fair competition and permit the ascendancy of
primary commodity producers from abject poverty to
reasonable wealth.
Uganda supports the heroic struggle of the Sahraoui
people for self-determination, and we look forward to the
holding of a referendum by the United Nations to enable
the people of that territory to freely determine their destiny.
My delegation would like to express deep appreciation to
the Secretary-General, Mr. Kofi Annan, and former United
States Secretary of State, Mr. James Baker, for their tireless
efforts in this regard. We appeal to the Government of the
Kingdom of Morocco to respect the verdict of the Sahraoui
people and to facilitate the implementation of whatever
decision they make.
The situation in the Great Lakes region, and
particularly in the Democratic Republic of the Congo, has
been cause for serious concern, not only to the countries in
the region, but also to the international community. On its
part, Uganda continues to view issues of peace and stability
in the region with the utmost seriousness, which they
deserve.
Uganda's desire for peace and stability is born out of
its conviction that without regional peace and security there
can be no meaningful economic development and social
well-being of its people. Uganda is hopeful that the
conflicts that today beset many countries in the region will
give way to peace and eventual socio-economic
transformation. We are also hopeful that, with the region's
resolve, we shall be able to surmount the challenges and
exploit the opportunities of the new millennium. Indeed,
sustained efforts are being made to put an end to the crisis
and contribute to the search for peaceful solutions to the
problems facing the region. And whereas efforts and
contributions towards peace in the region have traversed a
long and difficult road, there is optimism for the future.
In the Democratic Republic of the Congo, the
countries in the region, with the support of the
international community, have been working tirelessly
towards promoting a peaceful solution to the crisis. We
acknowledge the regional efforts, under the leadership of
President Frederick Chiluba of Zambia, which culminated
in the signing of the ceasefire Agreement. I pay tribute to
all the parties concerned for this achievement and to all
well-wishers for their continued support for the peace
process. The Agreement was thoroughly negotiated to the
satisfaction of all the parties.
Uganda appeals to the international community to
assist in efforts to operationalize the Joint Military
Commission and the Political Committee, which are
organs of the Lusaka Agreement and the key to the
success of this Agreement and, therefore, to peace in the
subregion.
Uganda is committed to the implementation of the
Lusaka Agreement and believes that all the signatories to
the Agreement are committed to its success. Against this
background, it was unnecessary for this matter to be
included on the agenda of the current session of the
General Assembly. The Ceasefire Agreement essentially
covers the two primary causes of the conflict in the
Democratic Republic of the Congo, namely, the external
and internal dimensions. Regarding the external
dimension, a mechanism was established to handle the
security concerns of the Democratic Republic of the
Congo and its neighbouring countries, including Uganda.
In particular, the Security Council was requested, in
collaboration with the Organization of African Unity, to
constitute, facilitate and deploy an appropriate
peacekeeping force in the Democratic Republic of the
Congo to ensure implementation of the Agreement,
including the tracking down, disarming and documenting
of all renegade forces in the Democratic Republic of the
Congo.
Regarding the internal dimension, the Congolese
parties agreed to undertake political negotiations as a
result of which the parties are expected to conclude an
agreement leading to a new political dispensation in the
Democratic Republic of the Congo, to the restructuring
and rebuilding of a new national army in the Democratic
Republic of the Congo and to the establishment and
strengthening of State administration over the entire
territory of the Democratic Republic of the Congo. It is
Uganda's hope that the inter-Congolese negotiations will
provide an opportunity for the Congolese parties to
address issues of good governance. Our desire for the
35


Congolese people to reach mutual understanding derives
from the fact that political instability in any neighbouring
country directly impinges on our own security and
economic development. We will look forward, therefore, to
the early beginning and success of the inter-Congolese
negotiations.
Regarding the conflict in the Sudan, Uganda supports
the ongoing peace initiative launched under the auspices of
the Inter-governmental Authority on Development (IGAD)
and with the facilitation of President Daniel arap Moi of
Kenya. As a neighbour and a member of IGAD, Uganda
has been working closely with the other countries in the
region in efforts aimed at a peaceful resolution of the
conflict. However, peace in that country remains elusive.
Uganda is convinced that the fundamental issue in the
Sudanese crisis is the link between state and religion. In a
multireligious and multicultural society such as the Sudan,
the only way to achieve good governance is to guarantee
freedom of worship, equality and respect for all.
At the bilateral level, we are concerned at the
increasing hostility towards Uganda from the Sudan, as
manifested in the consistent violation of Uganda's territorial
integrity and in active support for rebel groups that are
destabilizing us. Uganda has embraced and will continue to
embrace all initiatives aimed at reconciliation with the
Sudan, despite the fact that all previous initiatives have
failed. I would like to single out initiatives by former
President Rafsanjani of Iran, President Bakili Muluzi of
Malawi, President Qadhafi of Libya, former President
Mandela of South Africa and others — all these efforts
have come to naught.
The three East African countries of Kenya, Tanzania
and Uganda are very conscious of the fact that political
stability is a prerequisite for economic development and
have taken the necessary measures to achieve this objective.
The three countries, together with their partners in the
region, are engaged in regional peace efforts for Burundi,
the Sudan and the Democratic Republic of the Congo,
through organizations such as IGAD and the Southern
African Development Community. The three countries have
invested in peace in order to ensure regional stability
because of the recognition that peace and political stability
are vital if the region is to attract investments.
Today, our region has created a favourable
environment for foreign investment. There exists a very
strong political will to move the region towards closer
cooperation. We have harmonized many of our economic
policies, and a number of joint activities in support of
regional economic integration are being undertaken. The
three countries are now in an advanced stage of
cementing the relationship by signing a treaty that would
establish the East African Community before the end of
the year. We thank our development partners who have
been supporting our efforts towards regional economic
integration and look forward to continued cooperation,
especially in the area of infrastructure development and in
the field of capacity-building for the private sector, which
have been identified as the key areas.
In conclusion, I would like to state that Uganda
shares the vision of an African renaissance in which
African peoples participate fully in their systems of
governance and in the process of determining their
destiny. We believe that this is a recipe for rapid
economic development and therefore for the eradication
of poverty in Africa.